—Appeal by the defendant from a judgment of the County Court, Orange County (Byrne, J.), rendered June 6, 1994, convicting him of promoting prison contraband in the first degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
We agree with the People that heroin is "dangerous contraband” in that it is "capable of such use as may endanger the safety or security of a detention facility or any person therein” (Penal Law § 205.00 [4]; People v Watson, 162 AD2d 1015). We also agree with the People that the statute which defines the crime to which the defendant pleaded guilty (Penal Law § 205.25 [2]) is not unconstitutionally vague (see, People v Watson, supra; People v Miller, 106 AD2d 787; see also, People v Cwikla, 46 NY2d 434 [Penal Law § 10.00 (13) defining dangerous instrument not void for vagueness]; People v Carter, 53 NY2d 113, 116; People v White, 185 AD2d 460). Bracken, J. P., Santucci, Joy and Friedmann, JJ., concur.